 


 HR 2028 ENR: Continued Health Benefits for Miners Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 2028 
 
AN ACT 
Making appropriations for energy and water development and related agencies for the fiscal year ending September 30, 2016, and for other purposes. 
 
 
1.Short TitleThis Act may be cited the Further Continuing and Security Assistance Appropriations Act, 2017. 2.Table of Contents  Sec. 1. Short title. Sec. 2. Table of contents. Sec. 3. References. Sec. 4. Availability of funds. Division A—Further Continuing Appropriations Act, 2017 Division B—Security Assistance Appropriations Act, 2017  Title I—Department of Defense  Title II—Department of State, Foreign Operations, and Related Agencies 3.ReferencesExcept as expressly provided otherwise, any reference to this Act contained in division B of this Act shall be treated as referring only to the provisions of that division. 
4.Availability of Funds 
(a)Each amount designated in this Act, or in an amendment made by this Act, by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress. (b)Each amount designated in this Act by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress. 
AFurther Continuing Appropriations Act, 2017 
101.The Continuing Appropriations Act, 2017 (division C of Public Law 114–223) is amended by— (1)striking the date specified in section 106(3) and inserting April 28, 2017; 
(2)striking 0.496 percent in section 101(b) and inserting 0.1901 percent; and (3)inserting after section 145 the following new sections: 
 
146.Amounts made available by section 101 for Department of Agriculture—Farm Service Agency—Agricultural Credit Insurance Fund Program Account may be apportioned up to the rate for operations necessary to fund loans for which applications are approved. 147.Amounts made available by section 101 for Department of Agriculture—Food and Nutrition Service—Child Nutrition Programs to carry out section 749(g) of the Agriculture Appropriations Act of 2010 (Public Law 111–80) may be apportioned up to the rate for operations necessary to ensure that the program can be fully operational by May, 2017. 
148.Section 26(d) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769g(d)) is amended in the first sentence by striking 2010 through 2016 and inserting 2010 through 2017. 149.Amounts made available by section 101 for Department of Agriculture—Rural Utilities Service may be transferred between appropriations under such heading as necessary for the cost of direct telecommunications loans authorized by section 305 of the Rural Electrification Act of 1936 (7 U.S.C. 935). 
150.Amounts made available by Section 101 for Department of Agriculture—Rural Housing Service—Rural Housing Insurance Fund Program Account for the section 538 Guaranteed Multi-Family Housing Loan Program may be apportioned up to the rate necessary to fund loans for which applications are approved. 151.Amounts made available by section 101 for Department of Commerce—National Oceanic and Atmospheric Administration—Procurement, Acquisition and Construction may be apportioned up to the rate for operations necessary to maintain the planned launch schedules for the Joint Polar Satellite System. 
152.Amounts made available by section 101 for Department of Commerce—Bureau of the Census—Periodic Censuses and Programs may be apportioned up to the rate for operations necessary to maintain the schedule and deliver the required data according to statutory deadlines in the 2020 Decennial Census Program. 153.Amounts made available by section 101 for National Aeronautics and Space Administration—Exploration may be apportioned up to the rate for operations necessary to maintain the planned launch capability schedules for the Space Launch System launch vehicle, Exploration Ground Systems, and Orion Multi-Purpose Crew Vehicle programs. 
154. In addition to the amount otherwise provided by section 101, and notwithstanding section 104 and section 109, for Department of Justice—State and Local Law Enforcement Activities—Office of Justice Programs—State and Local Law Enforcement Assistance, there is appropriated $7,000,000, for an additional amount for the Edward Byrne Memorial Justice Assistance Grant program for the purpose of providing reimbursement of extraordinary law enforcement overtime costs directly and solely associated with protection of the President-elect incurred from November 9, 2016 until the inauguration of the President-elect as President: Provided, That reimbursement shall be provided only for overtime costs that a State or local law enforcement agency can document as being over and above normal law enforcement operations and directly attributable to security for the President-elect. 155.Notwithstanding sections 101, 102, and 104 of this Act, from within amounts provided for Department of Defense—Procurement—Shipbuilding and Conversion, Navy, funds are provided for Ohio Replacement Submarine (AP) at a rate for operations of $773,138,000. 
156. 
(a)Notwithstanding sections 102 and 104 of this Act, amounts made available pursuant to section 101 may be used for multiyear procurement contracts, including advance procurement, for the AH–64E Attack Helicopter and the UH–60M Black Hawk Helicopter. (b)The Secretary of the Army may exercise the authority conferred in subsection (a) notwithstanding subsection (i)(1) of section 2306b of title 10, United States Code, until the date of enactment of an Act authorizing appropriations for fiscal year 2017 for military activities of the Department of Defense, subject to satisfaction of all other requirements of such section 2306b. 
157.Notwithstanding section 102, funds made available pursuant to section 101 for Department of Defense—Procurement—Aircraft Procurement, Air Force are provided for the KC–46A Tanker up to the rate for operations necessary to support the production rate specified in the President’s fiscal year 2017 budget request. 158.Notwithstanding section 101, section 301(d) of division D of Public Law 114–113 shall not apply to amounts made available by this Act for Department of Energy—Atomic Energy Defense Activities—National Nuclear Security Administration—Weapons Activities: Provided, That the Secretary of Energy shall notify the Committees on Appropriations of the House of Representatives and the Senate not later than 15 days after funds made available by this Act for such account are allotted to a Department of Energy program, project, or activity at a rate for operations that differs from that provided under such heading in division D of Public Law 114–113 by more than $5,000,000 or 10 percent. 
159.As authorized by section 404 of the Bipartisan Budget Act of 2015 (Public Law 114–74; 42 U.S.C. 6239 note), the Secretary of Energy shall draw down and sell not to exceed $375,400,000 of crude oil from the Strategic Petroleum Reserve in fiscal year 2017: Provided, That the proceeds from such drawdown and sale shall be deposited into the Energy Security and Infrastructure Modernization Fund (in this section referred to as the Fund) during fiscal year 2017: Provided further, That in addition to amounts otherwise made available by section 101, and notwithstanding section 104, any amounts deposited in the Fund shall be made available and shall remain available until expended at a rate for operations of $375,400,000, for necessary expenses in carrying out the Life Extension II project for the Strategic Petroleum Reserve. 160. 
(a)Notwithstanding section 101, amounts are provided for Department of Energy—Energy Programs—Uranium Enrichment Decontamination and Decommissioning Fund at a rate for operations of $767,014,000: Provided, That such amounts may not be reprogrammed below the levels provided in the table referred to in section 301(d) of division D of Public Law 114–113. (b)As of the date of the enactment of this section, section 123 of this Act shall not be in effect. 
161.In addition to amounts provided by section 101, amounts are provided for General Services Administration—Allowances and Office Staff for Former Presidents for the pension of the outgoing President at a rate for operations of $157,000. 162. (a)Short titleThis section may be cited as the SOAR Funding Availability Act.  
(b)Requiring Use of Funds Remaining Unobligated From Previous Fiscal YearsSection 3007 of the Scholarships for Opportunity and Results Act (sec. 38–1853.07, D.C. Official Code) is amended by adding at the end the following:  (e)Requiring Use Of Funds Remaining Unobligated From Previous Fiscal Years (1)In generalTo the extent that any funds appropriated for the opportunity scholarship program under this division for any fiscal year remain available for subsequent fiscal years under section 3014(c), the Secretary shall make such funds available to eligible entities receiving grants under section 3004(a) for the uses described in paragraph (2)— 
(A)in the case of any remaining funds that were appropriated before the date of enactment of the SOAR Funding Availability Act, beginning on the date of enactment of such Act; and (B)in the case of any remaining funds appropriated on or after the date of enactment of such Act, by the first day of the first subsequent fiscal year. 
(2)Use of fundsIf an eligible entity to which the Secretary provided additional funds under paragraph (1) elects to use such funds during a fiscal year, the eligible entity shall use— (A)not less than 95 percent of such additional funds to provide additional scholarships for eligible students under subsection (a), or to increase the amount of the scholarships, during such year; and 
(B)not more than a total of 5 percent of such additional funds for administrative expenses, parental assistance, or tutoring, as described in subsections (b), (c), and (d), during such year. (3)Special ruleAny amounts made available for administrative expenses, parental assistance, or tutoring under paragraph (2)(B) shall be in addition to any other amounts made available for such purposes in accordance with subsections (b), (c), and (d).. 
(c)Availability of fundsSection 3014 of such Act (sec. 38–1853.14, D.C. Official Code) is amended by adding at the end the following:  (c)AvailabilityAmounts appropriated under subsection (a)(1), including amounts appropriated and available under such subsection before the date of enactment of the SOAR Funding Availability Act, shall remain available until expended.. 
(d)Effective dateThe amendments made by this section shall take effect on the date of enactment of this section. 163.Amounts made available by section 101 for U.S. Customs and Border Protection—Operations and Support, U.S. Immigration and Customs Enforcement—Operations and Support, Transportation Security Administration—Operations and Support, and United States Secret Service—Operations and Support accounts of the Department of Homeland Security shall be apportioned at a rate for operations as necessary, and apportioned to provide staffing levels as necessary, to ensure border security, fulfill immigration enforcement priorities, maintain aviation security activities, and carry out the mission associated with the protection of the President-elect. 
164.Amounts made available by section 101 for National Gallery of Art—Salaries and Expenses may be apportioned up to the rate for operations necessary to provide for staffing, maintenance, security, and administrative expenses for the recently reopened galleries. 165.Amounts made available by section 101 for Smithsonian Institution—Salaries and Expenses may be apportioned up to the rate for operations necessary to provide for facilities maintenance, facilities operations, security, and support at the National Museum of African American History and Culture. 
166.Amounts made available by section 101 for Department of Health and Human Services—Indian Health Service—Indian Health Services and for Department of Health and Human Services—Indian Health Service—Indian Health Facilities, respectively, may be apportioned up to the rate for operations necessary to provide for costs of staffing and operating newly constructed facilities. 167.Miners Health Benefits (a)In generalThis section may be cited as the Continued Health Benefits for Miners Act. 
(b)Inclusion of certain retirees in the Multiemployer Health Benefit PlanSection 402(h)(2)(C) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(h)(2)(C)) is amended— (1)by striking A transfer and inserting the following: 
 
(i)Transfer to the PlanA transfer; (2)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and moving such subclauses 2 ems to the right; and 
(3)by striking the matter following such subclause (II) (as so redesignated) and inserting the following:  (ii)Calculation of excessThe excess determined under clause (i) shall be calculated— 
(I)except as provided in subclause (II), by taking into account only those beneficiaries actually enrolled in the Plan as of December 31, 2006, who are eligible to receive health benefits under the Plan on the first day of the calendar year for which the transfer is made; and (II)for purposes of the transfer made for fiscal year 2017, as if, for the period beginning January 1, 2017, and ending April 30, 2017, only— 
(aa)those beneficiaries actually enrolled in the Plan as of the date of the enactment of the Continued Health Benefits for Miners Act who are eligible to receive health benefits under the Plan on January 1, 2017, other than those beneficiaries enrolled in the Plan under the terms of a participation agreement with the current or former employer of such beneficiaries; and (bb)those beneficiaries whose health benefits, defined as those benefits payable directly following death or retirement or upon a finding of disability by an employer in the bituminous coal industry under a coal wage agreement (as defined in section 9701(b)(1) of the Internal Revenue Code of 1986), would be denied or reduced as a result of a bankruptcy proceeding commenced in 2012 or 2015,were taken into account, and for any other period during such fiscal year, only the beneficiaries described in subclause (I) were taken into account. 
(iii)Eligibility of certain retireesIndividuals referred to in clause (ii)(II)(bb) shall be treated as eligible to receive health benefits under the Plan for the plan year that includes January 1, 2017. (iv)Requirements for transferThe amount of the transfer otherwise determined under this subparagraph for fiscal year 2017 shall be reduced by any amount transferred for the fiscal year to the Plan, to pay benefits required under the Plan, from a voluntary employees' beneficiary association established as a result of a bankruptcy proceeding described in clause (ii)(II). 
(v)VEBA transferThe administrator of such voluntary employees’ beneficiary association shall transfer to the Plan any amounts received as a result of such bankruptcy proceeding, reduced by an amount for administrative costs of such association.. (c)Preservation of payments to States and Indian tribesSubparagraph (B) of section 402(i)(3) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(i)(3)) is amended— 
(1)by striking so that and inserting under paragraph (1) so that; (2)by striking each transfer in clause (i) and inserting each such transfer; and 
(3)by striking this subsection in clause (iii) and inserting paragraph (1). (d)Budgetary effects (1)Statutory PAYGO ScorecardsThe budgetary effects of this section shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010. 
(2)Senate PAYGO ScorecardsThe budgetary effects of this section shall not be entered on any PAYGO scorecard maintained for purposes of section 201 of S. Con. Res. 21 (110th Congress). (3)Classification of Budgetary EffectsNotwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105-217 and section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of this section shall not be estimated— 
(A)for purposes of section 251 of such Act; and (B)for purposes of paragraph (4)(C) of section 3 of the Statutory Pay-As-You-Go Act of 2010 as being included in an appropriation Act. 
168.Notwithstanding section 111, the fourth proviso under the heading Department of Labor—Office of Workers’ Compensation Programs—Special Benefits shall be applied by substituting $66,675,000 for $62,170,000, $22,740,000 for $21,140,000, $16,866,000 for $16,668,000 and $4,101,000 for $1,394,000. 169.Section 458(a)(4) of the Higher Education Act of 1965 (20 U.S.C. 1087h(a)(4)) shall be applied by substituting 2017 for 2016. 
170. 
(a)Notwithstanding any other provision of law, the Secretary of Health and Human Services (referred to in this section as the Secretary) may transfer up to $300,000,000 from the Fund established by section 223 of the Department of Health and Human Services Appropriations Act, 2008 (42 U.S.C. 3514a) to Department of Health and Human Services—Administration for Children and Families—Refugee and Entrant Assistance only for activities authorized under section 462 of the Homeland Security Act of 2002 (6 U.S.C. 279) and section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232): Provided, That such funds transferred shall not be available for obligation prior to February 1, 2017. (b)In addition to amounts provided by subsection (a), if after March 1, 2017, and before the date specified in section 106(3), the Secretary, in consultation with the Secretary of Homeland Security, determines that the percentage increase in the cumulative number of cases transferred to the custody of the Secretary pursuant to such sections 462 and 235 for the current fiscal year over the number transferred through the comparable date in the previous fiscal year exceeds 40 percent, an amount not to exceed $200,000,000 may be made available to Department of Health and Human Services—Administration for Children and Families—Refugee and Entrant Assistance only for activities authorized under such sections 462 and 235. 
(c)The Committees on Appropriations of the House of Representatives and the Senate shall be notified at least 15 days in advance of any funds being made available under subsection (a). (d)Of the unobligated balances available in the Fund established by section 223 of the Department of Health and Human Services Appropriations Act, 2008 (42 U.S.C. 3514a), $100,000,000 is hereby rescinded.  
171.Notwithstanding any other provision of this Act, within 10 days of the enactment of this section, the Secretary of Health and Human Services shall transfer funds appropriated for fiscal year 2017 under section 4002 of Public Law 111–148 (42 U.S.C. 300u–11) to the accounts specified, in the amounts specified, and for the activities specified in subsection (a) of section 221 of division H of Public Law 114–113, except that the Secretary shall adjust the amounts transferred to the Centers for Disease Control and Prevention under this section to result in a total amount transferred to such agency under this section that is $1,000,000 less than the total amount transferred to such agency under such section 221: Provided, That subsections (b) and (c) of such section 221 shall apply to amounts transferred under this section. 172.The fifth proviso under the heading Social Security Administration—Limitation on Administrative Expenses in division H of Public Law 114–113 shall be applied during the period covered by this Act by substituting shall be used for activities to address the hearing backlog within the Office of Disability Adjudication and Review for shall be for necessary expenses for the renovation and modernization of the Arthur J. Altmeyer Building. 
173.Activities authorized under part A of title IV and section 1108(b) of the Social Security Act (except for activities authorized in section 403(b)) shall continue through the date specified in section 106(3) of this Act in the manner authorized for fiscal year 2016, and out of any money in the Treasury of the United States not otherwise appropriated, there are hereby appropriated such sums as may be necessary for such purpose. 174.The Secretary of Health and Human Services may use discretionary amounts appropriated in this Act for the Department of Health and Human Services to carry out section 399V–6 of the Public Health Service Act (42 U.S.C. 280g–17). 
175.Notwithstanding any other provision of law, no adjustment shall be made under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501) (relating to cost of living adjustments for Members of Congress) during fiscal year 2017. 176.Transfer of O’Neill Building to House of Representatives (a)TransferEffective upon the expiration of the 180-day period that begins on the date of the enactment of this section— 
(1)the building described in subsection (e) shall become an office building of the House of Representatives; (2)the Administrator of General Services shall transfer custody, control, and administrative jurisdiction over the building to the Architect of the Capitol; and 
(3)the Architect of the Capitol shall exercise custody, control, and administrative jurisdiction over the building subject to the direction of the House Office Building Commission. (b)Treatment as House Office Building and part of Capitol GroundsUpon the transfer of custody, control, and administrative jurisdiction under subsection (a), the building and grounds described in subsection (e) shall be treated as a House Office Building and as part of the United States Capitol Grounds for purposes of all laws, rules, and regulations applicable to the House Office Buildings and the Capitol Grounds, including— 
(1)chapter 51 of title 40, United States Code (relating to the administration of the United States Capitol Buildings and Grounds); and (2)section 9 of the Act entitled An Act to define the area of the United States Capitol Grounds, to regulate the use thereof, and for other purposes, approved July 31, 1946 (2 U.S.C. 1961) (relating to the authority of the United States Capitol Police to police the United States Capitol Buildings and Grounds).  
(c)Authority of Architect of the Capitol to enter into leases and other agreements with Federal departments and agencies for use of building 
(1)Authority describedThe Architect of the Capitol is authorized to enter into leases and other agreements with departments and agencies of the Federal Government for the use of the building described in subsection (e) (or portions thereof), subject to the approval of the House Office Building Commission. (2)Collection of paymentsPursuant to a lease or other agreement entered into between the Architect of the Capitol and a department or agency of the Federal Government under the authority described in paragraph (1), the Architect of the Capitol is authorized to collect payments from such department or agency and such department or agency is authorized to make payments to the Architect of the Capitol, including payments of commercially-equivalent rent. 
(3)Treatment of paymentsAny payments received by the Architect of the Capitol pursuant to any lease or other agreement entered into under this subsection shall be deposited to the appropriation available to the Architect of the Capitol from the House Office Buildings Fund established under subsection (d) and shall be subject to future appropriation. (d)House Office Buildings Fund (1)EstablishmentThere is established in the Treasury of the United States a fund to be known as the House Office Buildings Fund (hereafter in this section referred to as the Fund). 
(2)Contents of FundThe Fund shall consist of the following amounts: (A)Amounts transferred by the Architect of the Capitol under paragraph (3) of subsection (c). 
(B)Interest earned on the balance of the Fund. (C)Such other amounts as may be appropriated by law. 
(3)Use of FundAmounts in the Fund shall be available to the Architect of the Capitol for the maintenance, care, and operation of the House office buildings, and may be used to reimburse the United States Capitol Police, the House of Representatives, or any other office of the legislative branch which provides goods or services for the maintenance, care, and operation of the building and grounds described in subsection (e), in such amounts as may be appropriated under law. (4)Notification to Committee on AppropriationsUpon making any obligation or expenditure of any amount in the Fund, the Architect of the Capitol shall notify the Committee on Appropriations of the House of Representatives of the amount and purpose of the obligation or expenditure. 
(5)Continuing availability of fundsAmounts in the Fund are available without regard to fiscal year limitation. (e)Description of Building and Grounds (1)DescriptionThe building and grounds described in this subsection is the Federal building located in the District of Columbia which is commonly known as the Thomas P. O’Neill Jr. Federal Building, and which is more particularly described as follows: Square 579, Lot 827, at 200 C Street Southwest, bounded by C Street Southwest on the north, by 2nd Street Southwest on the east, by D Street Southwest on the south, and by 3rd Street Southwest on the west, and by all that area contiguous to and surrounding Square 579 from the property line thereof to the west curb of 3rd Street Southwest, the north curb of C Street Southwest, the east curb of 2nd Street Southwest, and the south curb of D Street Southwest. 
(2)Retention of responsibilities of District of ColumbiaThe Mayor of the District of Columbia will retain responsibility for the maintenance and improvement of those portions of the streets which are situated between the curb lines of the streets referenced in paragraph (1). 177. (a)During the 115th Congress— 
(1)amounts made available for the Office of the Secretary of the Conference of the Minority of the Senate shall be available for the Office of the Assistant Minority Leader of the Senate; and (2)the duties and authorities of the Secretary of the Conference of the Minority of the Senate under section 3 of title I of division H of the Consolidated Appropriations Act, 2008 (2 U.S.C. 6154), section 101 of chapter VIII of title I of the Supplemental Appropriations Act, 1979 (2 U.S.C. 6156), or any other provision of law shall be duties and authorities of the Assistant Minority Leader of the Senate. 
(b)For purposes of any individual employed by the Office of the Assistant Minority Leader of the Senate during the 115th Congress— (1)section 506(e) of the Supplemental Appropriations Act, 1973 (2 U.S.C. 6314(e)) shall be applied by substituting Assistant Minority Leader for Secretary of the Conference of the Minority; 
(2)section 207(e)(9)(M) of title 18, United States Code, shall be applied by substituting Assistant Minority Leader for secretary of the Conference of the Minority; and (3)subsection (b) of the first section of S. Res. 458 (98th Congress) shall be applied by substituting Assistant Minority Leader for Secretary of the Conference of the Minority. 
(c)For purposes of any individual employed by the Office of the Assistant Minority Leader of the Senate during the 115th Congress, with respect to any practice that occurs during that Congress, section 220(e)(2)(C) of the Congressional Accountability Act of 1995 (2 U.S.C. 1351(e)(2)(C)) shall be applied by substituting the Office of the Assistant Minority Leader of the Senate for the Office of the Secretary of the Conference of the Minority of the Senate. (d)Nothing in this section shall be construed to have any effect on the continuation of any procedure or action initiated under the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) or section 207 of title 18, United States Code. 
178.Section 21(d) of Senate Resolution 64 of the One Hundred Thirteenth Congress, 1st session (agreed to on March 5, 2013) is amended by striking December 31, 2016 and inserting December 31, 2018. 179.Expedited consideration of certain legislation (a)Qualifying legislation definedIn this section, the term qualifying legislation means a Senate bill or joint resolution— 
(1)that is introduced in the Senate during the 30-calendar day period beginning on the date on which Congress convenes the First Session of the 115th Congress; (2)the title of which is as follows: To provide for an exception to a limitation against appointment of persons as Secretary of Defense within seven years of relief from active duty as a regular commissioned officer of the Armed Forces.; and 
(3)the matter after the enacting or resolving clause of which is as follows:  1.Exception to limitation against appointment of persons as Secretary of Defense within seven years of relief from active duty as regular commissioned officers of the Armed Forces (a)In generalNotwithstanding the second sentence of section 113(a) of title 10, United States Code, the first person appointed, by and with the advice and consent of the Senate, as Secretary of Defense after the date of the enactment of this Act may be a person who is, on the date of appointment, within seven years after relief, but not within three years after relief, from active duty as a commissioned officer of a regular component of the Armed Forces. 
(b)Limited exceptionThis section applies only to the first person appointed as Secretary of Defense as described in subsection (a) after the date of the enactment of this Act, and to no other person.. (b)IntroductionDuring the 30-calendar day period described in subsection (a)(1), qualifying legislation may be introduced in the Senate by the Majority Leader (or the Majority Leader’s designee), the Minority Leader (or the Minority Leader’s designee), the Chairman of the Committee on Armed Services, or the Ranking Minority Member of the Committee on Armed Services. 
(c)Consideration in the Senate 
(1)Committee referralQualifying legislation introduced in the Senate shall be referred to the Committee on Armed Services. (2)Reporting and dischargeIf the Committee on Armed Services has not reported the qualifying legislation within 5 session days after the date of referral of the legislation, the Committee shall be discharged from further consideration of the legislation, and the qualifying legislation shall be placed on the appropriate calendar. 
(3)Proceeding to considerationNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order at any time after the Committee on Armed Serves reports the qualifying legislation to the Senate or has been discharged from its consideration (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the qualifying legislation, and all points of order against the qualifying legislation (and against consideration of the qualifying legislation) are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the qualifying legislation is agreed to, the qualifying legislation shall remain the unfinished business until disposed of. (4)ConsiderationConsideration of the qualifying legislation, and all debate, debatable motions, and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between, and controlled by, the Majority Leader and the Minority Leader or their designees. A motion to further limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the qualifying legislation is not in order. 
(5)Vote on passageThe vote on passage shall occur immediately following the conclusion of the debate on the qualifying legislation and a single quorum call at the conclusion of the debate, if requested in accordance with the rules of the Senate. Passage of the qualifying legislation shall require an affirmative vote of three-fifths of the Members, duly chosen and sworn. (6)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to qualifying legislation shall be decided without debate. 
(7)Consideration of veto messagesConsideration in the Senate of any veto message with respect to the qualifying legislation, including all debate, debatable motions, and appeals in connection therewith, shall be limited to 10 hours, to be equally divided between, and controlled by, the Majority Leader and the Minority Leader or their designees. (d)Rules of the SenateThis section is enacted— 
(1)as an exercise of the rulemaking power of the Senate and as such is deemed a part of the rules of the Senate, but applicable only with respect to the procedure to be followed in the Senate in the case of qualifying legislation described in subsection (a), and supersedes other rules only to the extent that this section is inconsistent with such rules; and (2)with full recognition of the constitutional right of the Senate to change the rules (so far as relating to the procedure of the Senate) at any time, in the same manner, and to the same extent as in the case of any other rule of the Senate. 
180.Section 133 of division L, title I of the Consolidated Appropriations Act, 2016, Public Law 114–113, is amended to read as follows:  (a)None of the funds appropriated or otherwise made available by this Act or any other Act may be used to implement, administer, or enforce the requirement for two off-duty periods from 1:00 a.m. to 5:00 a.m. under paragraph 395.3(c) or the restriction on use of more than one restart during a 168-hour period under paragraph 395.3(d) of title 49, Code of Federal Regulations, and those provisions shall have no force or effect upon submission of the final report issued by the Secretary of Transportation, as required by section 133 of division K of Public Law 113–235, unless the Secretary and the Inspector General of the Department of Transportation each review and determine that the final report. 
(1)meets the statutory requirements set forth in such section; and (2)establishes that commercial motor vehicle drivers who operated under the restart provisions in operational effect between July 1, 2013, and the day before the date of enactment of such Public Law demonstrated statistically significant improvement in all outcomes related to safety, operator fatigue, driver health and longevity, and work schedules, in comparison to commercial motor vehicle drivers who operated under the restart provisions in operational effect on June 30, 2013. 
(b)If the Secretary and the Inspector General do not each make the findings outlined in subsection (a) of this section with respect to the final report, hereafter, the 34-hour restart rule in operational effect on June 30, 2013 shall be restored to full force and effect on the date that the Secretary submits the final report to the Committees on Appropriations of the House of Representatives and the Senate, and funds appropriated or otherwise made available by this Act or any other Act shall be available to implement, administer, or enforce the rule.. 181. (a)Funds made available by section 101 for Department of Transportation—Federal Aviation Administration—Operations may be apportioned up to the rate for operations necessary to avoid disruption of continuing projects or activities funded by this appropriation. 
(b)Notwithstanding section 101, the matter preceding the first proviso under the heading Department of Transportation—Federal Aviation Administration—Facilities and Equipment in division L of Public Law 114–113 shall be applied by substituting $479,412,000 for $470,049,000 and $2,375,588,000 for $2,384,951,000. 182. (a)Amounts available under section 101 for Department of Transportation—Maritime Administration—Operations and Training for facilities maintenance and repair, equipment, and capital improvements at the United States Merchant Marine Academy, and any available prior year balances for the Student Incentive Program at State Maritime Academies may, either in whole or part, be used for costs associated with the midshipmen Sea Year training program of the Academy without regard to any limitations on reprogramming or transfer under division L of Public Law 114–113 or otherwise applicable under a provision of this Act. 
(b)The matter under the heading Department of Transportation—Maritime Administration—Operations and Training in division L of Public Law 114–113 is amended by striking the third proviso (relating to an Academy spending plan). 183.Amounts made available by section 101 for Department of Housing and Urban Development—Public and Indian Housing—Tenant-Based Rental Assistance may be apportioned up to the rate for operations necessary to renew grants for rental assistance and administrative costs that were provided pursuant to the third through tenth provisos of paragraph (5) under such heading in title II of division K of Public Law 113–235 (128 Stat. 2732). 
184.Notwithstanding any other provision of law, if not later than 10 days after the end of the Second Session of the 114th Congress, the Office of Management and Budget (OMB) determines that the total of enacted appropriations for fiscal year 2017 subject to the discretionary spending limits in section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985, excluding any appropriations that would result in adjustments under section 251(b)(2) of such Act, does not exceed the sum of the unadjusted discretionary spending limits for fiscal year 2017 in section 251(c)(4) of such Act and provides written notification of that determination, then the final sequestration report for fiscal year 2017 under section 254(f)(1) of such Act and any order for fiscal year 2017 under section 254(f)(5) of such Act shall be issued, for the Congressional Budget Office, 10 days after the date specified in section 106(3) of this Act and, for OMB, 15 days after the date specified in section 106(3) of this Act: Provided, That the written notification required by this section shall include the total dollar amount and estimated uniform percentage that would be required to eliminate a breach within a category if OMB were to issue such final sequestration report and order pursuant to the timetable in section 254(a) of such Act. 185.Notwithstanding any other provision of this Act, and in addition to the amount otherwise provided by section 101 for the Emergency Watershed Protection Program, there is appropriated $103,140,000 for an additional amount for fiscal year 2017, to remain available until expended, and for the Emergency Conservation Program, there is appropriated $102,978,524 for an additional amount for fiscal year 2017, to remain available until expended: Provided, That all amounts made available by this section are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
186.Notwithstanding any other provision of this Act, and in addition to the amount otherwise provided by section 101, there is appropriated $74,700,000 for an additional amount for fiscal year 2017, to remain available until expended, for National Aeronautics and Space Administration—Construction and Environmental Compliance and Restoration for repairs at National Aeronautics and Space Administration facilities damaged by Hurricane Matthew: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 187.Notwithstanding any other provision of this Act, and in addition to the amount otherwise provided by section 101, there is appropriated $54,827,000 for Corps of Engineers-Civil—Construction for an additional amount for fiscal year 2017, to remain available until expended, for necessary expenses to address emergency situations at Corps of Engineers projects, and to rehabilitate and repair damages to Corps of Engineers projects, caused by natural disasters: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That beginning not later than 60 days after the date of enactment of this section, the Assistant Secretary of the Army for Civil Works shall provide monthly reports to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds. 
188.Notwithstanding any other provision of this Act, and in addition to the amount otherwise provided by section 101, there is appropriated $290,708,000 for Corps of Engineers-Civil—Mississippi River and Tributaries for an additional amount for fiscal year 2017, to remain available until expended, for necessary expenses to dredge navigation projects in response to, and repair damages to Corps of Engineers projects caused by, natural disasters: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That beginning not later than 60 days after the date of enactment of this section, the Assistant Secretary of the Army for Civil Works shall provide monthly reports to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds. 189.Notwithstanding any other provision of this Act, and in addition to the amount otherwise provided by section 101, there is appropriated $259,574,000 for Corps of Engineers-Civil—Operation and Maintenance for an additional amount for fiscal year 2017, to remain available until expended, for necessary expenses to dredge navigation projects in response to, and repair damages to Corps of Engineers projects caused by, natural disasters: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That beginning not later than 60 days after the date of enactment of this section, the Assistant Secretary of the Army for Civil Works shall provide monthly reports to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds. 
190.Notwithstanding any other provision of this Act, and in addition to the amount otherwise provided by section 101, there is appropriated $419,891,000 for Corps of Engineers-Civil—Flood Control and Coastal Emergencies, as authorized by section 5 of the Act of August 18, 1941 (33 U.S.C. 701n), for an additional amount for fiscal year 2017, to remain available until expended, for necessary expenses to prepare for flood, hurricane and other natural disasters and support emergency operations, repairs, and other activities in response to such disasters as authorized by law: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That beginning not later than 60 days after the date of enactment of this section, the Assistant Secretary of the Army for Civil Works shall provide monthly reports to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds. 191.Notwithstanding any other provision of this Act, and in addition to any amount otherwise provided by section 101 for the Emergency Relief Program, as authorized by section 125 of title 23, United States Code, there is appropriated $1,004,017,000 for fiscal year 2017, to remain available until expended: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
192. 
(a)Notwithstanding any other provision of this Act, and in addition to the amount otherwise provided by section 101 for Department of Housing and Urban Development—Community Planning and Development—Community Development Fund, there is appropriated $1,808,976,000 for an additional amount for fiscal year 2017, to remain available until expended, that is identical to the additional appropriation for fiscal year 2016 in section 145(a) of this Act (except that enactment of this Act shall be treated as referring to enactment of this section, and except for the last proviso under such subsection), and with respect to which the same authority and conditions shall be in effect: Provided, That of the amount made available by this subsection, $1,416,000,000 is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985, and $392,976,000 is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. (b)Of the amounts made available by subsection (a) and designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985, up to $3,000,000 may be transferred, in aggregate, to Department of Housing and Urban Development—Program Office Salaries and Expenses—Community Planning and Development for necessary costs, including information technology costs, of administering and overseeing the obligation and expenditure of amounts in section 145 and all amounts in this section. 
193.Notwithstanding any other provision of this Act, and in addition to amounts otherwise provided by section 101, an additional amount for fiscal year 2017 of $20,000,000, to remain available until expended, is provided for Department of Health and Human Services—Food and Drug Administration-FDA Innovation Account (in this section referred to as the Account): Provided, That such amounts are appropriated pursuant to section 1002(b)(3) of the 21st Century Cures Act, are to be derived from amounts transferred under section 1002(b)(2)(A) of such Act, are for the necessary expenses to carry out the purposes described under section 1002(b)(4) of such Act, and may be transferred by the Commissioner of Food and Drugs to the appropriation for Department of Health and Human Services—Food and Drug Administration—Salaries and Expenses solely for the purposes provided in such Act: Provided further, That upon a determination by the Commissioner that funds transferred pursuant to the previous proviso are not necessary for the purposes provided, such amounts may be transferred back to the Account: Provided further, That this transfer authority is in addition to any other transfer authority provided by law. 194.Notwithstanding any other provision of this Act, and in addition to amounts otherwise provided by section 101, an additional amount for fiscal year 2017 of $352,000,000, to remain available until expended, is provided for Department of Health and Human Services—National Institutes of Health—NIH Innovation Account (in this section referred to as the Account): Provided, That such amounts are appropriated pursuant to section 1001(b)(3) of the 21st Century Cures Act, are to be derived from amounts transferred under section 1001(b)(2)(A) of such Act, are for the necessary expenses to carry out the purposes described in section 1001(b)(4) of such Act and in the amounts provided for fiscal year 2017 in such section 1001(b)(4), and may be transferred by the Director of the National Institutes of Health to other accounts of the National Institutes of Health solely for the purposes provided in such Act: Provided further, That upon a determination by the Director that funds transferred pursuant to the previous proviso are not necessary for the purposes provided, such amounts may be transferred back to the Account: Provided further, That this transfer authority is in addition to any other transfer authority provided by law. 
195.Notwithstanding any other provision of this Act, and in addition to amounts otherwise provided by section 101, an additional amount for fiscal year 2017 of $500,000,000, to remain available until expended, is provided for Department of Health and Human Services—Office of the Secretary—Account For the State Response to the Opioid Abuse Crisis (in this section referred to as the Account): Provided, That such amounts are appropriated pursuant to section 1003(b)(3) of the 21st Century Cures Act, are to be derived from amounts transferred under section 1003(b)(2)(A) of such Act, are for the necessary expenses to carry out the purposes described under section 1003(c) of such Act, and may be transferred by the Secretary of Health and Human Services to other accounts of the Department solely for the purposes provided in such Act: Provided further, That upon a determination by the Secretary that funds transferred pursuant to the previous proviso are not necessary for the purposes provided, such amounts may be transferred back to the Account: Provided further, That this transfer authority is in addition to any other transfer authority provided by law. 196. (a)Notwithstanding any other provision of this Act, in addition to the amount otherwise provided by section 101 for Environmental Protection Agency—State and Tribal Assistance Grants, there is appropriated $100,000,000 for an additional amount for fiscal year 2017, to remain available until expended, for making capitalization grants for the Drinking Water State Revolving Funds under section 1452 of the Safe Drinking Water Act pursuant to section 2201 of the Water and Waste Act of 2016. 
(b)The last proviso of paragraph (1) under the heading Environmental Protection Agency—State and Tribal Assistance Grants in division G of Public Law 114–113 shall be applied to amounts made available by this section by substituting for only where such debt was incurred on or after the date of enactment of this Act the following: where such debt was incurred on or after the date of enactment of this Act, or where such debt was incurred prior to the date of enactment if the State, with concurrence from the Administrator, determines that such funds could be used to help address a threat to public health from heightened exposure to lead in drinking water or if a Federal or State emergency declaration has been issued due to a threat to public health from heightened exposure to lead in a municipal drinking water supply before the date of enactment of this Act: Provided further, That in a State in which such an emergency declaration has been issued, the State may use more than 20 percent of the funds made available under this title to the State for Drinking Water State Revolving Fund capitalization grants to provide additional subsidy to eligible recipients. 197. (a)Notwithstanding any other provision of this Act, there is provided for Environmental Protection Agency—Water Infrastructure Finance and Innovation Program Account for the cost of direct loans and for the cost of guaranteed loans, as authorized by the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3901 et seq.), $20,000,000, to remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans, including capitalized interest, and total loan principal, including capitalized interest, any part of which is to be guaranteed, not to exceed $2,073,000,000.  
(b)In addition, fees authorized to be collected pursuant to sections 5029 and 5030 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3908 and 3909) shall be credited to the appropriation made by this section to remain available until expended. (c)Of the amounts provided under subsection (a), not to exceed $3,000,000 shall be for administrative expenses to carry out the direct and guaranteed loan programs, notwithstanding section 5033 of the Water Infrastructure Finance and Innovation Act of 2014 (33 U.S.C. 3912). 
198.Notwithstanding any other provision of this Act, in addition to the amount otherwise provided by section 101 for Department of Health and Human Services—Centers for Disease Control and Prevention—Environmental Health, for carrying out section 2203 of the Water and Waste Act of 2016, there is appropriated $20,000,000, to remain available until September 30, 2020, of which $17,500,000 shall be for carrying out section 2203(b) of the Water and Waste Act of 2016 and $2,500,000 shall be for carrying out section 2203(c) of the Water and Waste Act of 2016: Provided, That such funds may be made available to the Agency for Toxic Substances and Disease Registry or the Centers for Disease Control and Prevention, at the discretion of the Secretary of Health and Human Services, for carrying out such sections of the Water and Waste Act of 2016. 199.Notwithstanding any other provision of this Act, in addition to the amount otherwise provided by section 101 for Department of Health and Human Services—Centers for Disease Control and Prevention—Environmental Health, for carrying out section 2204(a) of the Water and Waste Act of 2016, there is appropriated $15,000,000, to remain available until September 30, 2018, for childhood lead poisoning prevention programs authorized under section 317A of the Public Health Service Act (42 U.S.C. 247b–1). 
200.Notwithstanding any other provision of this Act, in addition to the amount otherwise provided by section 101 for Department of Health and Human Services—Health Resources and Services Administration—Maternal and Child Health, for carrying out section 2204(b) of the Water and Waste Act of 2016, there is appropriated $15,000,000, to remain available until September 30, 2018, for the Healthy Start Initiative authorized under section 330H of the Public Health Service Act (42 U.S.C. 254c–8). 201. (a)Of any available amounts appropriated under section 301(b)(3) of Public Law 114–10, $170,000,000 is rescinded immediately upon enactment of this section. 
(b)In the Senate, the budgetary effects of this section shall not count for purposes of the amount in section 3103(b)(3) of the concurrent resolution on the budget for fiscal year 2016 (S. Con. Res. 11) when determining points of order pursuant to section 3103(b)(1) of that section of that concurrent resolution.. This division may be cited as the Further Continuing Appropriations Act, 2017. 
BSecurity Assistance Appropriations Act, 2017 
The following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2017, and for other purposes, namely: IDepartment of DefenseMilitary PersonnelMilitary Personnel, ArmyFor an additional amount for Military Personnel, Army, $196,964,000, of which $94,034,000 is to support counter-terrorism operations and $102,930,000 is to support the European Reassurance Initiative: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Personnel, NavyFor an additional amount for Military Personnel, Navy, $10,484,000, of which $7,354,000 is to support counter-terrorism operations and $3,130,000 is to support the European Reassurance Initiative: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Personnel, Marine CorpsFor an additional amount for Military Personnel, Marine Corps, $5,840,000, to support counter-terrorism operations: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Personnel, Air ForceFor an additional amount for Military Personnel, Air Force, $51,830,000, of which $37,640,000 is to support counter-terrorism operations and $14,190,000 is to support the European Reassurance Initiative: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and MaintenanceOperation and Maintenance, ArmyFor an additional amount for Operation and Maintenance, Army, $3,173,679,000, of which $2,734,952,000 is to support counter-terrorism operations and $438,727,000 is to support the European Reassurance Initiative: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, NavyFor an additional amount for Operation and Maintenance, Navy, $97,881,000, of which $95,531,000 is to support counter-terrorism operations and $2,350,000 is to support the European Reassurance Initiative: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Marine CorpsFor an additional amount for Operation and Maintenance, Marine Corps, $180,546,000, of which $168,446,000 is to support counter-terrorism operations and $12,100,000 is to support the European Reassurance Initiative: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air ForceFor an additional amount for Operation and Maintenance, Air Force, $428,046,000, of which $382,496,000 is to support counter-terrorism operations and $45,550,000 is to support the European Reassurance Initiative: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Defense-WideFor an additional amount for Operation and Maintenance, Defense-Wide, $446,283,000, of which $412,959,000 is to support counter-terrorism operations and $33,324,000 is to support the European Reassurance Initiative: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Iraq Train and Equip FundFor an additional amount for Iraq Train and Equip Fund, $289,500,000, to support counter-terrorism operations: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.ProcurementMissile Procurement, ArmyFor an additional amount for Missile Procurement, Army, $229,100,000, to support counter-terrorism operations: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Procurement, ArmyFor an additional amount for Other Procurement, Army, $72,000,000, to support counter-terrorism operations: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement of Ammunition, Air ForceFor an additional amount for Procurement of Ammunition, Air Force, $201,563,000, to support counter-terrorism operations: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Missile Procurement, Air ForceFor an additional amount for Missile Procurement, Air Force, $83,900,000, to support counter-terrorism operations: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Procurement, Air ForceFor an additional amount for Other Procurement, Air Force, $137,884,000, to support counter-terrorism operations: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and EvaluationResearch, Development, Test and Evaluation, ArmyFor an additional amount for Research, Development, Test and Evaluation, Army, $78,700,000, to support counter-terrorism operations: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Research, Development, Test and Evaluation, Defense-WideFor an additional amount for Research, Development, Test and Evaluation, Defense-Wide, $3,000,000, to support counter-terrorism operations: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other Department of Defense ProgramsJoint Improvised Explosive Device Defeat FundFor an additional amount for Joint Improvised Explosive Device Defeat Fund, $87,800,000, to support counter-terrorism operations: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.  IIDepartment of State, Foreign Operations, and Related Programsdepartment of stateadministration of foreign affairsdiplomatic and consular programsFor an additional amount for Diplomatic and Consular Programs, $1,052,400,000 to remain available until September 30, 2018, of which $927,189,000 is for Worldwide Security Protection and shall remain available until expended: Provided, That such funds are for operational and security requirements to support activities to counter the Islamic State of Iraq and the Levant, other terrorist organizations, and violent extremism in Africa, Europe and Eurasia, the Middle East, and South and Central Asia, and to counter Russian influence: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. office of inspector generalFor an additional amount for Office of Inspector General, $2,500,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.embassy security, construction, and maintenanceFor an additional amount for Embassy Security, Construction, and Maintenance, $654,411,000, to remain available until expended, for construction of, and security enhancements for, United States diplomatic facilities in Africa, Europe and Eurasia, the Middle East, and South and Central Asia, of which $618,411,000 is for Worldwide Security Upgrades: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.united states agency for international developmentfunds appropriated to the presidentoperating expensesFor an additional amount for Operating Expenses, $5,000,000, to remain available until September 30, 2018, for operational and security requirements to support activities to counter the Islamic State of Iraq and the Levant, other terrorist organizations, and violent extremism in Africa, Europe and Eurasia, the Middle East, and South and Central Asia: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.capital investment fundFor an additional amount for Capital Investment Fund, $25,000,000, to remain available until expended, for the Capital Security Cost Sharing Program: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of Inspector GeneralFor an additional amount for Office of Inspector General, $2,500,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.bilateral economic assistancefunds appropriated to the presidentinternational disaster assistanceFor an additional amount for International Disaster Assistance, $616,100,000, to remain available until expended, for international disaster relief, rehabilitation, and reconstruction assistance, including in Africa, Europe and Eurasia, the Middle East, and South and Central Asia: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.transition initiativesFor an additional amount for Transition Initiatives, $50,234,000, to remain available until expended, for programs to counter the Islamic State of Iraq and the Levant, other terrorist organizations, and violent extremism, and address the needs of populations impacted by such organizations: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.economic support fundFor an additional amount for Economic Support Fund, $1,030,555,000, to remain available until September 30, 2018, for programs to counter the Islamic State of Iraq and the Levant, other terrorist organizations, and violent extremism, and address the needs of populations impacted by such organizations: Provided, That funds appropriated under this heading shall be made available for programs that include activities to document, investigate, and prosecute genocide, crimes against humanity, war crimes, and other human rights violations in Iraq and Syria, including to build capacity of Syrian and Iraqi investigators; atrocity prevention, transitional justice, reconciliation, and reintegration programs for vulnerable and persecuted minorities and ethnic groups in the Middle East and North Africa; and support for higher education institutions in Iraq: Provided further, That such funds shall also be made available for assistance for major non-North Atlantic Treaty Organization allies in the Middle East and North Africa, including Jordan and Tunisia: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.assistance for europe, eurasia and central asiaFor an additional amount for Assistance for Europe, Eurasia and Central Asia, $157,000,000, to remain available until September 30, 2018, for programs to counter Russian influence: Provided, That funds appropriated under this heading shall be made available for assistance for Ukraine, Georgia, and other countries affected by Russian aggression: Provided further, That of the funds appropriated under this heading, up to $6,000,000 may be transferred to, and merged with, funds appropriated under the heading Broadcasting Board of Governors—International Broadcasting Operations for programs to counter Russian influence: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.department of statemigration and refugee assistanceFor an additional amount for Migration and Refugee Assistance, $300,000,000, to remain available until expended, to respond to refugee and migration crises, including in Africa, Europe and Eurasia, the Middle East, and South and Central Asia, except that such funds shall not be made available for the resettlement costs of refugees in the United States: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.international security assistancedepartment of stateinternational narcotics control and law enforcementFor an additional amount for International Narcotics Control and Law Enforcement, $26,300,000, to remain available until September 30, 2018, for programs in Africa, Europe and Eurasia, and the Middle East: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.nonproliferation, anti-terrorism, demining and related programsFor an additional amount for Nonproliferation, Anti-terrorism, Demining and Related Programs, $128,000,000, to remain available until September 30, 2018, for anti-terrorism, demining and related programs and activities in Africa and the Middle East: Provided, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.peacekeeping operationsFor an additional amount for Peacekeeping Operations, $50,000,000, to remain available until September 30, 2018, for equipment, training, logistics, and related support for peacekeeping, stabilization, and counter-terrorism programs in Africa and the Middle East: Provided, That funds appropriated under this heading may be made available for a United States contribution to the Multinational Force and Observers mission in the Sinai: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.funds appropriated to the presidentforeign military financing programFor an additional amount for Foreign Military Financing Program, $200,000,000, to remain available until September 30, 2018, for assistance for countries in Africa, Europe and Eurasia, and the Middle East: Provided, That funds appropriated under this heading shall be made available for assistance for Ukraine, Georgia, the Baltic states, Tunisia, and Jordan: Provided further, That such amount is designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985.general provisionsextension of authorities and conditions 201.Unless otherwise provided for by this title, the additional amounts appropriated by this title to appropriations accounts in this Act shall be available under the authorities and conditions applicable to such appropriations accounts for fiscal year 2017.notification requirement 
202.Funds appropriated by this title shall not be available for obligation unless the Secretary of State or the Administrator of the United States Agency for International Development, as appropriate, has notified the Committees on Appropriations in writing at least 15 days in advance of such obligation: Provided, That the requirement of this section shall not apply to funds made available by this title under the headings Department of State—Administration of Foreign Affairs—Office of Inspector General, United States Agency for International Development—Funds Appropriated to the President—Office of Inspector General, Bilateral Economic Assistance—Funds Appropriated to the President—International Disaster Assistance, and Bilateral Economic Assistance—Department of State—Migration and Refugee Assistance.transfer authority 203. (a)Funds appropriated by this title under the headings Diplomatic and Consular Programs, including for Worldwide Security Protection, and Embassy Security, Construction, and Maintenance may be transferred to, and merged with, funds appropriated by this title under such headings if the Secretary of State determines and reports to the Committees on Appropriations that to do so is necessary to implement the recommendations of the Benghazi Accountability Review Board, or to prevent or respond to security situations and requirements. 
(b)Funds appropriated by this title under the headings International Disaster Assistance and Migration and Refugee Assistance may be transferred to, and merged with, funds appropriated by this title under such headings. (c)Funds appropriated by this title under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia may be transferred to, and merged with, funds appropriated by this title under the heading International Disaster Assistance. 
(d)Funds appropriated by this title under the headings International Narcotics Control and Law Enforcement, Nonproliferation, Anti-terrorism, Demining and Related Programs, Peacekeeping Operations, and Foreign Military Financing Program may be transferred to, and merged with, funds appropriated by this title under such headings. (e)The transfer authority provided by this section shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That such transfer authority is in addition to any transfer authority otherwise available under any other provision of law.consolidated reporting requirement 
204.Not later than 45 days after enactment of this Act and prior to the initial obligation of funds made available by this title, the Secretary of State and the Administrator of the United States Agency for International Development shall submit a consolidated report to the Committees on Appropriations on the anticipated uses of such funds on a country and project basis for which the obligation of funds is anticipated, including estimated personnel and administrative costs: Provided, That such report shall be updated and submitted to such Committees every 60 days until September 30, 2018, and every 180 days thereafter until all funds have been expended: Provided further, That funds appropriated by this title under the headings International Disaster Assistance and Migration and Refugee Assistance may be obligated prior to submission of the report required by this section.loan authority 205. (a)Funds appropriated by this title under the heading Economic Support Fund and in prior Acts making appropriations for the Department of State, foreign operations, and related programs under such heading may be made available for the costs, as defined in section 502 of the Congressional Budget Act of 1974, of loan guarantees for Iraq, which are authorized to be provided: Provided, That amounts made available under this subsection for the costs of such guarantees shall not be considered assistance for the purposes of provisions of law limiting assistance to a country: Provided further, That the Secretary of State should obtain a commitment from the Government of Iraq that such government will make available the proceeds of such financing to regions and governorates, including the Kurdistan Region of Iraq, in a manner consistent with the principles of equitable share of national revenues contained in clause Third of Article 121 of the Constitution of Iraq: Provided further, That such funds shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, except that any such notification shall include a detailed summary of the terms and conditions of such financing and an assessment of the extent to which the proposed financing agreement between the Governments of the United States and Iraq supports the constitutional principles of equitable share of national revenues to regions and governorates, including the Kurdistan Region of Iraq. 
(b)Notwithstanding any provision of this Act, the authority provided by section 1101 of division O of the Consolidated Appropriations Act, 2016 (Public Law 114–113) shall continue in effect through fiscal year 2017: Provided, That any notification submitted pursuant to such section shall include a detailed summary of the terms and conditions of such loan and an assessment of the extent to which use of the proposed loan proceeds would place special emphasis on the Kurdish Peshmerga, Sunni tribal security forces, or other local security forces, with a national security mission. (c)Funds made available pursuant to this section and section 7034(o)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2016 (division K of Public Law 114–113) from prior Acts making appropriations for the Department of State, foreign operations, and related programs that were previously designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985, are designated by the Congress for Overseas Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)(ii) of such Act and shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress.personal services contracts 
206.Funds appropriated by this title to support counter-terrorism and countering violent extremism programs, including activities to counter the Islamic State of Iraq and the Levant, may be used to enter into contracts with individuals for the provision of personal services (as described in section 37.104 of title 48, Code of Federal Regulations (48 CFR 37.104)) in the United States or abroad: Provided, That such individuals may not be deemed employees of the United States for the purposes of any law administered by the Office of Personnel Management: Provided further, That the authority made available pursuant to this section shall expire on September 30, 2018.  This division may be cited as the Security Assistance Appropriations Act, 2017. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
